On Application for Rehearing.
PER CURIAM.
Further consideration has led the court to the conclusion that the question whether the undercurator of an interdict shall be authorized to bring suit for the removal of the curator involves the exercise •of a judicial discretion which is vested by law in the judge of the district court, and -which is not reviewable by mandamus. The remedy in case of the abuse of such discretion is by appeal. The rehearing applied for in this case is accordingly granted.
On motion of Walter L. Gleason, of counsel for E. J. Conery, applicant for rehearing, and upon suggesting to the court that, subsequent to the granting of the rehearing herein, his honor Jno. St. Paul, judge of Division C, civil district court, with consent of counsel, granted the order authorizing the undercurator to institute the suit for removal of the executor, and upon further suggesting that the refusal of the said judge originally to grant said order was the sole basis of the herein action, and there is no substantial issue before the court for adjudication,’ with the consent in open court of Henry L. Lazarus, Esq., opposing counsel, it is ordered by the court that the above entitled and numbered matter be dismissed.